UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 14, 2011 LEAF EQUIPMENT LEASING INCOME FUND III, L.P. (Exact name of registrant as specified in its charter) Delaware 000-53174 20-5455968 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 110 South Poplar Street, Suite 101, Wilmington, Delaware 19801 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800)819-5556 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective as of December 14, 2011, Crit DeMent and Miles Herman each resigned from their positions as Directors of the Registrant’s general partner. However Mr. DeMent remains the Chief Executive Officer of the general partner and both Mr. DeMent and Mr. Herman remain an officer and employed at LEAF Commercial Capital, Inc., which provides sub-servicing to the Registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LEAF EQUIPMENT LEASING INCOME FUND III, L.P. By:LEAF Asset Management, LLC, its general partner Date: December 20, 2011 By:/s/Robert K. Moskovitz Name:Robert K. Moskovitz Title:Chief Financial Officer
